DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered. Claims 1-5, 12-16 have been examined. Claims 6-11 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
Applicant’s arguments, see Remarks – Pages 6-7 filed 11/10/2020, with respect to the rejection(s) of claims 1-5, 12-16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant admitted prior art (AAPA).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,5,15,16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claims 4, 15, the claims recite “compression efficiency of the encoding” It is unclear what “the encoding” is referring to. Therefore, the examiner is unable to determine the metes and bounds of the claim language. 
Note: the other independent claims such as claims 1, 2, 12, 13 have already encoding limitation “encode a first version…” that is recited prior to “a compression efficiency of the encoding” limitation. 

With regards to claims 5, 16, the claims recite “the media”. It is unclear what” the media” is referring to. Claims 4, 15 which claims 5, 16 depends on recite “media data” and “a media presentation”. Therefore, the examiner is unable to determine the metes and bounds of the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gentric et al. Publication No. US 20050135476 A1 (Gentric hereinafter) in view of Applicant admitted prior art (Instant applicant’s specification - AAPA hereinafter).
	

Regarding claim 1, 
 Gentric teaches in a communication system wherein a client device requests media data from a media ingestion system, a method comprising: 

encoding, at the media ingestion system, a first version of a media presentation, wherein the first version is a data rate version that is to be made available (Gentric; encoder 12 produces a set of encoded streams, stream S1 teaches a first version; fig. 1; ¶0017)


selecting random access points (Gentric; Random Access Points (¶0050;fig. 5) within the first version [..] , subject to a minimum temporal spacing between the random access points; wherein the random access points are point within the first version  (Gentric; time_increment_resolution minimum temporal spacing; ¶0032)


encoding, a second version of the media presentation, wherein the second version is a different data rate version that is to be made available; and (Gentric; encoder 12 produces a set of encoded streams, stream S2 teaches a second version; fig. 1; ¶0017)

selecting random access points within the second version to temporally match the random access points within the first version , wherein the random access points are within the second version [..]  are points within the second version  (Gentric; Access Unit teaches random access points (AU); S1 has 8 AUs; Fig. 2);


Gentric teaches wherein the random access points are [...] point within the first version and wherein the random access points are [...] point within the second version (S1 has 8 AUs; Fig. 2;Fig.5, ¶ 0050). However, Gentric does not explicitly teach 
selecting random access points based on a commonality of seek point frames with previous frames and compression efficiently of the encoding and that  the random access points are seek points. 


AAPA teaches 

selecting random access points based on a commonality of seek point frames with previous frames and compression efficiently of the encoding and that  the random access points are seek points (AAPA -  Applicant specification - ¶ 0193  - As is well known to those of skill in the art of video encoding, compression efficiency may be improved if seek points are placed according to relationships between video frames, and in particular, if they are placed at frames that have little in common with previous frames. This requirement that blocks represent equal amounts of time thus places a restriction on the video encoding, such that compression may be sub-optimal).





Regarding claim 2, 
Gentric teaches in a communication system wherein a client device requests media data from a media ingestion system, a method comprising: 
encoding, at the media ingestion system, a first version of a media presentation, wherein the first version is a data rate version that is to be made available (Gentric; encoder 12 produces a set of encoded streams, stream S1 teaches a first version; fig. 1; [0017])

selecting random access points within the first version, wherein the random access points are [...] point within the first version; (Gentric; Access Unit teaches random access points (AU); S1 has 8 AUs; Fig. 2)

encoding, a second version of the media presentation, wherein the second version is a different data rate version that is to be made available; and (Gentric; encoder 12 produces a set of encoded streams, stream S2 teaches a second version; fig. 1; [0017])

selecting random access points within the second version that are temporally independent of the random access points within the first version, wherein the random access points within the second version are [...] point within the second version (Gentric; Access Unit teaches random access points (AU); S2 has 5 AUs; Fig. 2)


Gentric teaches wherein the random access points are [...] point within the first version and wherein the random access points are [...] point within the second version (S1 has 8 AUs; Fig. 2;Fig.5,  ¶ 0050). However, Gentric does not explicitly teach 
selecting random access points based on a commonality of seek point frames with previous frames and compression efficiently of the encoding and that  the random access points are seek points. 


AAPA teaches 

selecting random access points based on a commonality of seek point frames with previous frames and compression efficiently of the encoding and that  the random access points are seek points(AAPA -  Applicant specification - ¶ 0193  - As is well known to those of skill in the art of video encoding, compression efficiency may be improved if seek points are placed according to relationships between video frames, and in particular, if they are placed at frames that have little in common with previous frames. This requirement that blocks represent equal amounts of time thus places a restriction on the video encoding, such that compression may be sub-optimal).


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Gentric to include the teachings of AAPA. The motivation to do so is to allow the system to improve compression efficiency.
Regarding claim 3, 
Gentric further teaches 
 wherein the encoding of the first version of the media presentation is performed independently of the encoding of the second version of the media presentation (Gentric; each encoded stream S1 and S2 is encoded by using specific encoding parameters… including bit rate; [0019]).


Regarding claim 4, 
Gentric further teaches in a communication system wherein a client device requests media data from a media ingestion system, a method comprising: 
receiving, at the client side, a first version of a media presentation, wherein the first version is a data rate version that is to be made available and wherein the first version has a first set of random access points, wherein the random access points are [...] point within the first version; and (Gentric; stream switching means 14 receives stream S1; Fig. 1; [0019]) 


receiving, at the client side, a second version of a media presentation, wherein the second version is a data rate version that is to be made available and wherein the second version has a second set of random access points that are temporally independent of the first set of random access points, wherein the random access points within the second version are [...] point within the second version. (Gentric; stream switching means 14 receives stream S2; Fig. 1; each stream is composed of independent Access Units AUs Fig. 2; [0019])

Gentric teaches wherein the random access points are [...] point within the first version and wherein the random access points are [...] point within the second version (S1 has 8 AUs; Fig. 2;Fig.5,  ¶ 0050). However, Gentric does not explicitly teach 
the random access points within the first version are selected based on a commonality of seek point frames with previous frames and a compression efficiency of the encoding and that  the random access points are seek points. 


AAPA teaches 

random access points within the first version are selected based on a commonality of seek point frames with previous frames and a compression efficiency of the encoding and that  the random access points are seek points (AAPA -  Applicant specification - ¶ 0193  - As is well known to those of skill in the art of video encoding, compression efficiency may be improved if seek points are placed according to relationships between video frames, and in particular, if they are placed at frames that have little in common with previous frames. This requirement that blocks represent equal amounts of time thus places a restriction on the video encoding, such that compression may be sub-optimal).


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Gentric to include the teachings of AAPA. The motivation to do so is to allow the system to improve compression efficiency.

Regarding claim 5, 
Gentric further teaches
presenting the media by consuming the first version of the media presentation; and (Gentric; Stream S1 and S2 are mixed into a hybrid stream; Fig. 2 [0019])


switching to consuming the second version of the media presentation without interrupting the presenting, wherein the switching occurs between a first random access point from the first set of random access points and a second random access point from the second set of random access points. (Gentric; Stream S1 and S2 are mixed into a hybrid stream switching occurs between Access Units; Fig. 2 [0019]).



Regarding claim 12, 
 Gentric teaches a media ingestion system, comprising: a memory; and a processor in communication with the memory, the processor configured to: 

encode a first version of a media presentation, wherein the first version is a data rate version that is to be made available (Gentric; encoder 12 produces a set of encoded streams, stream S1 teaches a first version; fig. 1; ¶0017)


select random access points (Gentric; Random Access Points (¶0050;fig. 5) within the first version[..] , subject to a minimum temporal spacing between the random access points; wherein the random access points are point within the first version  (Gentric; time_increment_resolution minimum temporal spacing; ¶0032)


encode a second version of the media presentation, wherein the second version is a different data rate version that is to be made available; and (Gentric; encoder 12 produces a set of encoded streams, stream S2 teaches a second version; fig. 1; ¶0017)

select random access points within the second version to temporally match the random access points within the first version , wherein the random access points with the second version are  [..] point within the second version  (Gentric; Access Unit teaches random access points (AU); S1 has 8 AUs; Fig. 2);


Gentric teaches wherein the random access points are [...] point within the first version and wherein the random access points are [...] point within the second version (S1 has 8 AUs; Fig. 2;Fig.5,  ¶ 0050). However, Gentric does not explicitly teach 

selecting random access points based on a commonality of seek point frames with previous frames and compression efficiently of the encoding and that the random access points are seek points. 


AAPA teaches 

selecting random access points based on a commonality of seek point frames with previous frames and compression efficiently of the encoding and that the random access points are seek points (AAPA -  Applicant specification - ¶ 0193  - As is well known to those of skill in the art of video encoding, compression efficiency may be improved if seek points are placed according to relationships between video frames, and in particular, if they are placed at frames that have little in common with previous frames. This requirement that blocks represent equal amounts of time thus places a restriction on the video encoding, such that compression may be sub-optimal).


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Gentric to include the teachings of AAPA. The motivation to do so is to allow the system to improve compression efficiency.
 






Regarding claim 13, 
Gentric teaches a media ingestion system, comprising: a memory; and a processor in communication with the memory, the processor configured to: 
encode a first version of a media presentation, wherein the first version is a data rate version that is to be made available (Gentric; encoder 12 produces a set of encoded streams, stream S1 teaches a first version; fig. 1; [0017])

select random access points within the first version, wherein the random access points are [...] point within the first version; (Gentric; Access Unit teaches random access points (AU); S1 has 8 AUs; Fig. 2)

encode a second version of the media presentation, wherein the second version is a different data rate version that is to be made available; and (Gentric; encoder 12 produces a set of encoded streams, stream S2 teaches a second version; fig. 1; [0017])

select random access points within the second version that are temporally independent of the random access points within the first version, wherein the random access points are [...] point within the second version (Gentric; Access Unit teaches random access points (AU); S2 has 5 AUs; Fig. 2)


Gentric teaches wherein the random access points are [...] point within the first version and wherein the random access points are [...] point within the second version (S1 has 8 AUs; Fig. 2;Fig.5,  ¶ 0050). However, Gentric does not explicitly teach 
select random access points based on a commonality of seek point frames with previous frames and compression efficiently of the encoding and that  the random access points are seek points. 


AAPA teaches 

select random access points based on a commonality of seek point frames with previous frames and compression efficiently of the encoding and that the random access points are seek points (AAPA -  (Applicant specification - ¶ 0193  - As is well known to those of skill in the art of video encoding, compression efficiency may be improved if seek points are placed according to relationships 


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Gentric to include the teachings of AAPA. The motivation to do so is to allow the system to improve compression efficiency.

Regarding claim 14, 
Gentric further teaches 
 wherein the processor encodes the first version of the media presentation is performed independently of the encoding of the second version of the media presentation (Gentric; each encoded stream S1 and S2 is encoded by using specific encoding parameters… including bit rate; [0019]).


Regarding claim 15, 
Gentric further teaches a client device, comprising: a memory; a receiver for requesting media data from a media ingestion system; and a processor in communication with the memory and the receiver, the processor configured to: 
receive a first version of a media presentation, wherein the first version is a data rate version that is to be made available and wherein the first version has a first set of random access points, wherein the random access points are [...] point within the first version; and (Gentric; stream switching means 14 receives stream S1; Fig. 1; [0019]) 


receive a second version of a media presentation, wherein the second version is a data rate version that is to be made available and wherein the second version has a second set of random access points that are temporally independent of the first set of random access points, wherein the random access points are [...] point within the second version. (Gentric; stream switching means 14 receives stream S2; Fig. 1; each stream is composed of independent Access Units AUs Fig. 2; [0019])

Gentric teaches wherein the random access points are [...] point within the first version and wherein the random access points are [...] point within the second version (S1 has 8 AUs; Fig. 2;Fig.5,  ¶ 0050). However, Gentric does not explicitly teach 

random access points selected based on a commonality of seek point frames with previous frames and a compression efficiency of the encoding and that the random access points are seek points. 


AAPA teaches 

random access points selected based on a commonality of seek point frames with previous frames and a compression efficiency of the encoding and that the random access points are seek points (AAPA -  Applicant specification - ¶ 0193  - As is well known  to those of skill in the art of video encoding, compression efficiency may be improved if seek points are placed according to relationships between video frames, and in particular, if they are placed at frames that have little in common with previous frames. This requirement that blocks represent equal amounts of time thus places a restriction on the video encoding, such that compression may be sub-optimal).


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Gentric to include the teachings of AAPA. The motivation to do so is to allow the system to improve compression efficiency.

Regarding claim 16, 
Gentric further teaches
wherein the processor is further configured to, present the media by consuming the first version of the media presentation; and (Gentric; Stream S1 and S2 are mixed into a hybrid stream; Fig. 2 ¶0019).


switch to consuming the second version of the media presentation without interrupting the presenting, wherein the switching occurs between a first random access point from the first set of random access points and a second random access point from the second set of random access points. (Gentric; Stream S1 and S2 are mixed into a hybrid stream switching occurs between Access Units; Fig. 2 [0019]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445